DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on October 7, 2020 have been entered.  The claims pending in this application are claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on October 7, 2020. Claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “mRNA” in line 1 of labeling step should be “mRNAs”; (2) “the subsample comprising a cell or a population of cells” in labeling step should be “the cell or the population of cells in each of the subsamples”; and (3)  “introducing reagents into the individual compartments sufficient to generate a cDNA copy of all or a portion of the labeled mRNA such that the origin specific barcode sequence is incorporated in each target cDNA product” in introducing step should be “generating a cDNA product in each of the individual compartments from all or a portion of the labeled mRNAs by introducing reagents into each of the individual compartments such that the origin specific barcode sequence is incorporated in the cDNA product”. 
Claim 3 is objected to because of the following informality: “the target polypeptide capture molecules are” should be “the target polypeptide capture molecule is” in view of claim 1. 
Claim 7 is objected to because of the following informality: “the sample” should be “the  individual compartments” in view of claim 1. 
Claim 14 is objected to because of the following informality: “the first and second oligonucleotides” should be “the first oligonucleotide and the second oligonucleotide”. 
Claim 26 is objected to because of the following informality: “complementarity determining region” should be “a complementarity determining region”. 
Claim 41 is objected to because of the following informality: “introducing into each of the individual compartments a second type of target polypeptide capture molecule” should be “introducing a second type of target polypeptide capture molecule into each of the individual compartments”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that this rejection is different from the rejection under 35 U.S.C. 112(a) mailed on November 2, 2020. 
Claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying a target mRNA and a target polypeptide in the same subsample by sequencing of the origin specific barcodes barcode sequence, does not reasonably provide enablement for assigning phenotypes of polypeptides to an underlying genotype, level of expression, or both using the methods recited in claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method of assigning phenotypes of polypeptides to an underlying genotype, level of expression, or both. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41 encompass a method of assigning phenotypes of polypeptides to an underlying genotype, level of expression, or both, comprising:
segregating a sample, or a portion thereof, into individual compartments to generate subsamples, the sample comprising a cell, a population of cells, or an acellular system, wherein the individual compartments further comprise: a first oligonucleotide comprising an origin specific barcode sequence and a target mRNA binding sequence; a second oligonucleotide comprising an origin specific barcode sequence and a target polypeptide capture molecule; and wherein the origin specific barcode sequence of the first oligonucleotide and the origin specific barcode sequence of the second oligonucleotide are the same in each of the compartments but differ between the compartments; labeling target mRNAs and polypeptides in the subsamples by binding of the first oligonucleotide to the target mRNAs and binding of the second oligonucleotide to the target polypeptides, wherein the subsample comprising a cell or a population of cells is lysed within the individual compartments prior to the labeling step; introducing reagents into the individual compartments sufficient to generate a cDNA copy of all or a portion of the labeled mRNA such that the origin specific barcode sequence is incorporated in each target cDNA product; pooling each of the individual compartments and; amplifying the cDNA product to generate amplicons comprising the origin specific barcode; isolating the labeled target polypeptides labeled in the labeling step and cleaving the origin specific barcodes from the labeled target polypeptides; and identifying the target mRNAs and the target polypeptides in the same subsample by sequencing of the origin specific barcode sequence whereby target mRNAs and target polypeptides associated with the same origin specific barcode are identified as originating from the same subsample; quantifying the origin specific barcode sequences associated with the labeled target mRNA and labeled target polypeptides, thereby detecting expression levels of the target polypeptides and their corresponding target mRNAs; and thereby assigning phenotypes of polypeptides to an underlying genotype of the polypeptide, level of expression of the target or both.

Working Examples 
The specification provides working examples (see pages 82-106) for: (1) Compartment-Specific Labeling of Target Molecules; (2) Phenotype and Sequence Recovery of Antibody-Secreting Cells; (3) Cytometry by Sequencing; (4) Protein Phosphorylation Assay; (5) Alternate Protein Phosphorylation Assay; (6) Alternate Protein Phosphorylation Assay; (7) Antibody Repertoire Sequencing at Single-Cell Level; and (8) Simultaneous Single-Cell Phenotype and Transcriptional Levels Recovery: CytoSeq & RNAseq on B-Cells and T-Cells. However, the specification provides no working example for assigning phenotypes of polypeptides to an underlying genotype, level of expression, or both using the methods recited in claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 82-106) for: (1) Compartment-Specific Labeling of Target Molecules; (2) Phenotype and Sequence Recovery of Antibody-Secreting Cells; (3) Cytometry by Sequencing; (4) Protein Phosphorylation Assay; (5) Alternate Protein Phosphorylation Assay; (6) Alternate Protein Phosphorylation Assay; (7) Antibody Repertoire Sequencing at Single-Cell Level; and (8) Simultaneous Single-Cell Phenotype and Transcriptional Levels Recovery: CytoSeq & RNAseq on B-Cells and T-Cells, the specification provides no working example for assigning phenotypes of polypeptides to an underlying genotype, level of expression, or both using the methods recited in claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to assign phenotypes of polypeptides to an underlying genotype, level of expression, or both using the methods recited in claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether phenotypes of polypeptides can be assigned to an underlying genotype, level of expression, or both using the methods recited in claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41. 
First, since it is known that phenotype is “the set of observable characteristics or traits of an organism. The term covers the organism’s morphology or physical form and structure, its 
developmental processes, its biochemical and physiological properties, its behavior, and the products of behavior. An organism’s phenotype results from two basic factors: the expression of an organism’s genetic code, or its genotype, and the influence of environmental factors” (see page 1 of “Phenotype” from Wikipedia) and genotype is “an organism’s complete set of genetic material” and “genotype is used to refer to a single gene or set of genes, such as the genotype for eye color” (see page 1 of “Genotype” from Wikipedia) while polypeptides are not organisms or a set of genes, it is unpredictable how phenotypes of polypeptides assign to an underlying genotype of the polypeptide, level of expression of the target or both can be determined by 
quantifying the origin specific barcode sequences associated with the labeled target mRNA
and labeled target polypeptides and detecting expression levels of the target polypeptides and
their corresponding target mRNAs. 
Second, since the specification teaches that “the target molecules are proteins that undergo phosphorylation post translational modifications. e.g., the tyrosine kinases Epidermal growth factor receptor (EGFR) and Janus kinase 2 (JAK2), and the downstream, kinase phosphorylated transcription factor, signal transducer and activator of transcription 3 (STAT3). This example provides a method for measuring protein phosphorylation levels” and “[T]he DNA tag labelled target specific antibodies are specific to the phosphorylation region of the target proteins. One antibody against the phosphorylated protein and one against the non-phosphorylated are used to encode specific tags for each state. A third antibody, specific to a domain of the protein that does not contain a phosphorylation site, is used to label the bound complexes” (eg., see paragraphs [0403] and [0409] of US 2018/0112212 A1, which is US publication of this instant case), the specification clearly indicates that the polypeptide capture molecules can distinguish post-translational modifications of the target polypeptides when the target polypeptides are phosphorylated proteins and the polypeptide capture molecules are antibodies against a phosphorylated protein. However, the scope of claim 20 is much broader than the teachings of the specification because claim 20 does not limit that the post-translational modifications of the target polypeptides are specific post-translational modifications such as phosphorylation and the polypeptide capture molecules are capture molecules which bind to the specific post-translational modifications. It is known that post-translational modifications include at least glycosylation, acetylation, amidation, formylation, hydroxylation, methylation, phosphorylation, sulfation, or modified with pyrrolidone carboxylic acid (see page 7 of “Post-translational modifications” from Wikipedia and paragraph [0171] of US 2018/0112212 A1 which is US publication of this instant case), since the specification and available arts do not teach that a regular polypeptide capture molecule can distinguish any kind of post-translational modifications of a target polypeptide such as glycosylation, acetylation, amidation, formylation, hydroxylation or sulfation of the target polypeptide, it is unpredictable how the polypeptide capture molecules recited in claim 1 can distinguish any kind of post-translational modifications of the target polypeptides as recited in claim 20. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether phenotypes of polypeptides can be assigned to an underlying genotype, level of expression, or both using the methods recited in claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41. 
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of the preamble. Since it is known that phenotype is “the set of observable characteristics or traits of an organism. The term covers the organism’s  morphology or physical form and structure, its developmental processes, its biochemical and physiological properties, its behavior, and the products of behavior. An organism's phenotype results from two basic factors: the expression of an organism's genetic code, or its genotype, and the influence of environmental factors” (see page 1 of “Phenotype” from Wikipedia) and polypeptides are not organisms, it is unclear what means phenotypes of polypeptides. Please clarify. 
Claim 1 is rejected as vague and indefinite in view of quantifying step. Since it is known that phenotype is “the set of observable characteristics or traits of an organism. The term covers the organism’s  morphology or physical form and structure, its developmental processes, its biochemical and physiological properties, its behavior, and the products of behavior. An organism's phenotype results from two basic factors: the expression of an organism’s genetic code, or its genotype, and the influence of environmental factors” (see page 1 of “Phenotype” from Wikipedia) and genotype is “an organism’s complete set of genetic material” and “genotype is used to refer to a single gene or set of genes, such as the genotype for eye color” (see page 1 of “Genotype” from Wikipedia) while polypeptides are not organisms or a set of genes, it is unclear what mean phenotypes of polypeptides and genotypes of polypeptides. Furthermore, it is unclear that “the target” in the phrase “level of expression of the target” means the target mRNAs or means target polypeptides. Please clarify.



Response to Arguments
14.	Applicant’s arguments with respect to claims 1-3, 7, 9, 11, 13, 14, 16-20, 22-23, 26-30 and 32-42 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
15.	No claim is allowed. 
16.	Papers related to this application may be submitted to Group 1600 by facsimile
transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such
papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-
8300.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The
examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 7, 2021